—Judgment, Supreme Court, New York County (John Bradley, J.), rendered November 14, 1995, convicting defendant, after a nonjury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence that defendant’s unlawful entry into an office building was coupled with a contemporaneous intent to commit a crime therein, including evidence that he was on upper floors late at *47night while offices were deserted and secured, that he entered surreptitiously, fled when he saw security personnel and evaded detection, and that he first lied about being an employee and then made the dubious claim that he was present to use the bathroom (see, People v Castillo, 47 NY2d 270, 277-278; People v Gilligan, 42 NY2d 969; People v Jenkins, 213 AD2d 279, lv denied 85 NY2d 974). Defendant’s objections to the People’s summation in this nonjury trial are without merit. Concur — Milonas, J. P., Wallach, Tom, Mazzarelli and Saxe, JJ.